DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September 21, 2022
Claims 43, 47-50 and 55-60 are under examination.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43, 47-50 and 55-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USP 2019/0357129) and in view of XU et al. (US 2016/0373975). 

1-42. (Canceled).

 As per Claim 43 Park teaches communication apparatus for a communication system in which network slicing is supported, the communication apparatus comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
 a controller and a transceiver (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..); 
wherein the controller is configured to: 
control the transceiver to receive, from another communication apparatus, as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of  network slice selection assistance information (NSSAI) for respective slice and quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).
Park may not explicitly disclose a message including an identifier for a quality of service (QoS) flow identifier
XU disclose a message including an identifier for a quality of service (QoS) flow identifier (Paragraph 0067, 0100 The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the handover request message also includes an identifier of the bearer, QoS information of the bearer, UE capability information, etc.. (See XU Paragraph 0085). 


44 - 46. (Canceled)

As per Claim 47 Park-XU teaches Communication apparatus according to claim 43, wherein the controller is configured to perform admission control on receipt of the information for the part of the NSSAI (Paragraph 0338 Single network slice selection assistance information (S -NSSAI) identifies a network slice.).).

As per Claim 48 Park – XU teaches Communication apparatus according to claim 43, wherein the message includes a handover request message (Paragraph 0090 a source eNB and a target eNB, delivery of handover-related messages)).

As per Claim 49 Park-XU teaches Communication apparatus according to claim 44, wherein the controller is configured to control the transceiver to receive a further message from the another base station as part of a procedure to support dual connectivity between the  base station and the another base station (Paragraph 0003, 0322 which include dual connectivity, massive multiple input multiple output (MIMO), in-band full duplex, the case of dual connectivity (DC), two SDAP entities may be configured ).

As per Claim 50 Park -XU teaches Communication apparatus according to claim 49, wherein the further message includes a request to add the another base station as a secondary node (Paragraph 0047 A base station in this document is regarded as a terminal node of a network).

51-54. (Canceled)

As per Claim 55 Park-XU teaches Communication apparatus according to claim 43, wherein the information of the part of the NSSAI includes information identifying a slice type (Paragraph 0339, 0441 Slice/service type (SST): the SST indicates the operation of a network slice expected form a viewpoint of a function and service.).

As per Claim 56 Park-XU teaches Communication apparatus according to claim 43, wherein the information for the part of the NSSAI includes information for discriminating at least one slice from another (Paragraph 0568, 0587 The NSSAI may be basically divided into the following two types..).

As per Claim 57 Park-XU teaches Communication apparatus according to claim 43, wherein the controller is further configured to support communication of at least one communication device based on the information for the part of the NSSAI by at least one of: 
selecting appropriate slice specific core network functionality based on the information for the part of the NSSAI; and switching on slice specific on-demand system information based on the NSSAI (Paragraph 0594 As described above, the UE includes, in an Attach (or registration) request message, etc., a NSSAI value for the selection of a network slice (NS) in a procedure such as Attach (or may be referred to as `registration`). The NSSAI may include a slice/service type (e.g., V2X, IoT, eMBB (enhanced mobile broadband), etc.) and complementing information (e.g., service provider).).

As per Claim 58 Park teaches a method for a base station, is for a communication system in which network slicing is supported, the method comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
receiving, from another base station,  as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).
Park may not explicitly disclose a message including an identifier for a quality of service (QoS) flow identifier
XU disclose a message including an identifier for a quality of service (QoS) flow identifier (Paragraph 0067, 0100 The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the handover request message also includes an identifier of the bearer, QoS information of the bearer, UE capability information, etc.. (See XU Paragraph 0085). 


As per Claim 59 Park teaches Communication apparatus for a communication system in which network slicing is supported, the communication apparatus comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
a controller and a transceiver (Paragraph 0074 controller and antenna);
 wherein the controller is configured to: 
control the transceiver to transmit (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..);
 to another base station, as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).
Park may not explicitly disclose a message including an identifier for a quality of service (QoS) flow identifier
XU disclose a message including an identifier for a quality of service (QoS) flow identifier (Paragraph 0067, 0100 The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the handover request message also includes an identifier of the bearer, QoS information of the bearer, UE capability information, etc.. (See XU Paragraph 0085). 


As per Claim 60 Park teaches a method for a communication apparatus, for a communication system in which network slicing is supported, the method comprising  (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..):
 transmitting, to another base station, as part of a handover procedure between the base station and another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).
Park may not explicitly disclose a message including an identifier for a quality of service (QoS) flow identifier
XU disclose a message including an identifier for a quality of service (QoS) flow identifier (Paragraph 0067, 0100 The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the handover request message also includes an identifier of the bearer, QoS information of the bearer, UE capability information, etc.. (See XU Paragraph 0085). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988, 571-272-3988[ 4 ]571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468